In re State of Louisiana; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 97KW-1091; Parish of Orleans, Criminal District Court, Div. “J”, No. 388-170.
Granted. The judgments below are reversed and this ease is remanded for further proceedings. Testimony at the hearing on the motion to suppress established that defendant confessed to stabbing the victim with his makeshift knife after he received his Miranda warnings. Even assuming that the detective’s initial questions ranged beyond an internal prison disciplinary proceeding to the investigation of a criminal offense, that the defendant was therefore “in custody” for Miranda purposes, see Mathis v. United States, 391 U.S. 1, 88 S.Ct. 1503, 20 L.Ed.2d 381 (1968), that the absence of Miranda warnings tainted his initial responses, and that his initial statements were of an equal inculpato-ry cast as his subsequent confession, the defendant’s voluntary statements made after he received his Miranda warnings remain admissible at trial. See Oregon v. Elstad, 470 U.S. 298, 105 S.Ct. 1285, 84 L.Ed.2d 222 (1985).
JOHNSON, J., not on panel.